Appeal by defendant from four judgments of the Supreme Court, Kings County (Coffinas, J.), all rendered March 5, 1984, convicting him of attempted burglary in the first degree under indictment No. 3374/83, burglary in the second degree under indictment No. 4909/83, attempted burglary in the second degree under indictment No. 6579/83, and burglary in the second degree under indictment No. 6634/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.